DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on July 8, 2020 for application number 16/923,845. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 8, 2020 and February 9, 2021 are noted. The submission is in compliance with the provisions of 37 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 6 are indefinite because the applicant is providing several ranges, and it is unclear to what the applicant regards as the invention. The scope of claims 4 and 6 is unclear. In order to advance prosecution the examiner will interpret claim 4 as follow: “…wherein the maximum speed drop period, t, is 0.5 seconds…”; and claim 6 as follow: “…wherein the initial torque limit value is 0.7 of the maximum torque available…”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frick et al. (US PG Pub No. 2017/0022878), hereinafter “Frick”.
Regarding claim 1, Frick discloses a method of reducing fuel consumption in a machine with an internal combustion engine (paragraph 1), the machine having a hybrid mode in which the engine is used for simultaneous ground propulsion via a torque convertor and hydraulic implement propulsion via a hydraulic pump (paragraph 13), the engine controller using a first engine map that defines primary operating constraints (paragraphs 12 & 17), wherein the method comprises: obtaining an initial torque limit from a torque limit profile providing operating constraints that fall within the primary operating constraints (paragraph 3); implementing a torque limit that corresponds to the initial torque limit value such that in an event that a torque demand exceeds the torque limit then the engine speed will drop below the desired engine speed (paragraphs 16 & 22); in an event that torque converter speed ratio between engine and ground propulsion drops below a speed ratio threshold, removing the torque limit profile and reverting to primary operating constraints (paragraphs 22 & 23).
Regarding claim 2, Frick discloses the method of claim 1, wherein the torque limit profile is such that: in an event that engine speed drops below a first threshold speed the torque limit increases gradually (paragraphs 23 & 33).
Regarding claim 3, Frick discloses the method of claim 1, wherein: in an event that engine speed drops below a second threshold speed for a period longer than a maximum 
Regarding claim 8, Frick discloses the method of claim 1, wherein the first threshold engine speed represents a drop relative to the desired engine speed of between 50 rpm and 200 rpm; 200 rpm, or 150 rpm, or 100 rpm or 50 rpm (paragraph 23).
Regarding claim 9, Frick discloses the method of claim 1, wherein the second threshold engine speed is higher than the first threshold engine speed (paragraphs 23 & 33), such that the second threshold engine speed represents a smaller drop than the first threshold engine speed relative to the desired engine speed (paragraphs 23, 28 & 33).
Regarding 10, Frick discloses a machine with an internal combustion engine (paragraph 1) used for simultaneous ground propulsion via a gearbox and hydraulic implement propulsion via a hydraulic pump (paragraph 13), the engine controlled using a first engine map that defines primary operating constraints (paragraphs 12 & 17), wherein: the controller configured: to obtain a torque limit profile that provides operating constraints that fall within the primary operating constraints (paragraph 3); to implement the torque limit profile such that in an event that a torque demand exceeds the torque limit profile then the engine speed will drop below a desired engine speed (paragraphs 16 & 22); and in an event that torque converter speed ratio between engine and ground propulsion drops below a speed ratio threshold, to remove the torque limit profile and revert to primary operating constraints (paragraphs 22 & 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Frick.
Regarding claim 4, Frick discloses the method of claim 3.
Frick fails to disclose that the maximum speed drop period, t, is 0.5 seconds.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a maximum speed drop period, t, that is 0.5 seconds; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272,205 USPQ 215 (CCPA 1980).

Frick fails to disclose that the torque limit is applied to engine speeds higher than 50% of a maximum engine speed defined by the primary operating constraints.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the torque limit to engine speeds higher than 50% of a maximum engine speed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Frick discloses the method of claim 1.
Frick fails to disclose that the initial torque limit value is 0.7 of the maximum torque available within the primary operating constraints.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an initial torque limit value that is 0.7 of the maximum torque available within the primary operating constraints; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272,205 USPQ 215 (CCPA 1980).
Regarding claim 7, Frick discloses the method of claim 1.
Frick fails to disclose that the initial torque limit value is between 270 Nm and 300 Nm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an initial torque limit value that is between 270 Nm and 300 Nm, since it has been held that where the general conditions of a claim are .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frick, in view of Shenoy et al. (US PG Pub No. 2008/0154466), hereinafter “Shenoy”.
Regarding claim 11, Frick discloses the machine of claim 10.
Frick fails to disclose that the machine is a loader machine having a loader implement and wherein the hydraulic implement propulsion provides propulsion to the loader implement.
However, Shenoy discloses a machine that is a loader machine having a loader implement (Shenoy (Fig. 1 (32))) and wherein the hydraulic implement propulsion provides propulsion to the loader implement (Shenoy (paragraphs 13 & 14)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Frick by incorporating the teachings of Shenoy since it is known in the art that the control system for operating a machine having a hydraulic implement can be used with other hydraulic implements like a loader implement.
Regarding claim 12, the modified invention of Frick discloses the machine of claim 10, wherein the machine is a backhoe loader (Shenoy (Fig. 1 (22))) having a loader implement (Shenoy (Fig. 1 (32))) and a backhoe implement (Shenoy (Fig. 1 (22))), wherein the hydraulic implement propulsion provides propulsion to the loader implement (Shenoy (paragraphs 13 & 14)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747